Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 11 February 2019 with acknowledgement of foreign propriety established by Korean Patent Application filed 
9 February 2018.
2.	Claims 1-18 are currently pending.  Claims 1, 9, and 17, are independent claims. 
3.	The IDS submitted on 25 February 2021 has been considered. 
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-8 and 17-18, are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. U.S. Patent Application Publication No. 2018/0159685 (hereinafter ‘685) in view of Kwong et al. U.S. Patent Application Publication No. 2017/0017808 (hereinafter ‘808).
As to independent claim 1, “A method for physically unclonable function (PUF) cell-pair remapping, comprising: combining PUF cell-pairs between PUF cells in a first array and PUF cells in a second array” is taught in ‘685 Abstract, Figure 5, paragraphs 13 and 43-44;

“and remapping the selected PUF cell-pairs” is disclosed in ‘865 paragraph 44;
the following is not explicitly taught in ‘865:  
“selecting PUF cell-pairs based on a comparison of the acquired parameters with a first reference” however ‘808 teaches to increase the number and quality of challenges for an SRAM PUF the amount of time it takes for each bit cell response is compared to sensed parameters for each bit cell is compared in paragraph 29;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system and method for stable physically unclonable functions taught in ‘685 to include a means to compare acquired parameters.  One of ordinary skill in the art would have been motivated to perform such a modification to make the PUF a stronger see ‘808 paragraphs 25 and 27-28. 
	As to dependent claim 2, “The method for PUF cell-pair remapping of claim 1, wherein the physical parameter is delay time information required to turn on a transistor included in the PUF cell based on a leakage current” is taught in ‘808 Abstract paragraphs 3 and 26.
	As to dependent claim 3, “The method for PUF cell-pair remapping of claim 2, wherein the first reference is a predetermined first threshold time” is shown in ‘808 paragraphs 148-149.
	As to dependent claim 4, “The method for PUF cell-pair remapping of claim 2, further comprising: acquiring unique information of a corresponding PUF cell-pair by comparing the delay time information of the PUF cell of the first array and the delay time information of the 
	As to dependent claim 5, “The method for PUF cell-pair remapping of claim 4, wherein in the acquiring of the unique information, when the delay time of the PUF cell of the first array is shorter than the delay time of the PUF cell of the second array, a value of the corresponding PUF cell-pair is determined as `1`, and when the delay time of the PUF cell of the first array is longer than the delay time of the PUF cell of the second array, the value of the corresponding PUF cell-pair is determined as `0`, or vice versa” is taught in ‘685 paragraph 36.
	As to dependent claim 6, “The method for PUF cell-pair remapping of claim 1, wherein the remapping comprises remapping the PUF cells of the first array and the PUF cells of the second array by randomly mapping the selected PUF cell-pairs;  acquiring physical parameters for the PUF cell-pairs randomly remapped; and remapping PUF cell-pairs that do not satisfy a second reference among the remapped PUF cell-pairs and at least one PUF cell-pair which is not selected as the remapped object based on the physical parameters” is shown in ‘685 Abstract, paragraphs 5,-6, 13 and 43-44.
	As to dependent claim 7, “The method for PUF cell-pair remapping of claim 1, wherein the comparison of the acquired parameters is based on differences in respective delay times of the acquired parameters being less than the first reference” is disclosed in ‘808 paragraphs 3 and 26.
	As to dependent claim 8, “The method for PUF cell-pair remapping of claim 6, wherein the second reference is a predetermined second threshold time” is taught in ‘808 
paragraphs 148-149.

	As to dependent claim 18.  The apparatus for PUF cell-pair remapping of claim 17, wherein the comparison of the acquired parameters is based on differences in respective delay times of the acquired parameters being less than the first reference” is taught in ‘808 Abstract paragraphs 3 and 26.
6.	Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. U.S. Patent Application Publication No. 2018/0102163 (hereinafter ‘163) in view of Kwak et al. U.S. Patent Application Publication No. 2018/0159685 (hereinafter ‘685) in further view of Kwong et al. U.S. Patent Application Publication No. 2017/0017808 (hereinafter ‘808).
	As to independent claim 9.  A physically unclonable function (PUF) circuit, comprising: a first transistor” is taught in ‘163 paragraphs 33-35;
	“wherein the PUF cells comprise a first switch configured to selectively connect a gate terminal of the first transistor and a drain terminal of the second transistor according to a first selection signal” is shown in ‘163 paragraphs 75, 79, and 82.
the following is not explicitly taught in ‘163:
	“a first array including a plurality of PUF cells;  a second array including a plurality of PUF cells;  and a controller configured to map PUF cell-pairs between the PUF cells in the first array and the PUF cells in the second array” however ‘685 teaches using a first array and a second array to map PUF cell-pairs in the Abstract, Figure 5, paragraphs 13 and 43-44;

the following is not explicitly taught in ‘163 and ‘685:
“and compare physical parameters between the PUF cells in the mapped PUF cell-pairs to generate unique information for the corresponding PUF cell-pair” however ‘808 teaches to increase the number and quality of challenges for an SRAM PUF the amount of time it takes for each bit cell response is compared to sensed parameters for each bit cell is compared in paragraph 29;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of SRAM-based authentication circuit taught in ‘163 and ‘685 to include a means to compare acquired parameters.  One of ordinary skill in the art would have been motivated to perform such a modification to make the PUF a stronger see ‘808 paragraphs 25 and 27-28. 
	As to dependent claim 10, “The PUF circuit of claim 9, wherein the controller is configured to compare times when the transistor included in the PUF cell of the first array and the transistor included in the PUF cell of the second array are turned on by a leakage current with respect to the PUF cell-pairs to generate unique information for the corresponding PUF cell-pair” is taught in ‘808 Abstract paragraphs 3 and 26.

	As to dependent claim 12, “The PUF circuit of claim 9, wherein the first transistor is shared by the PUF cells” is disclosed in ‘163 paragraphs 34-35.
	As to dependent claim 13, “The PUF circuit of claim 9, wherein the first transistor is a PMOS and the second transistor is an NMOS” is taught in ‘163 paragraph 35.
	As to dependent claim 14, “The PUF circuit of claim 13, wherein the first switch comprises a fifth transistor having a leakage current smaller than a leakage current of the second transistor” is shown in ‘163 paragraphs 37, 41-42, and 44.
	As to dependent claim 15, “The PUF circuit of claim 9, further comprising: a comparator configured to compare an output voltage of the PUF cell of the first array and an output voltage of the PUF cell of the second array that constitute the PUF cell-pair” is disclosed in ‘163 paragraphs 38, 43, and 47.
7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. U.S. Patent Application Publication No. 2018/0102163 (hereinafter ‘163) in view of Kwak et al. U.S. Patent Application Publication No. 2018/0159685 (hereinafter ‘685) in further view of Kwong et al. U.S. Patent Application Publication No. 2017/0017808 (hereinafter ‘808) in further view of 
Wang et al. U.S. Patent Application Publication No. 2014/0266296 (hereinafter ‘296).
	As to dependent claim 16, the following is not explicitly taught in ‘163, ‘685, and ‘808: “The PUF circuit of claim 15, wherein the comparator comprises at least one flip-flop in which the output voltage of the PUF cell of the first array is connected to a signal terminal and the output voltage of the PUF cell of the second array is connected to a clock terminal” however ‘296 teaches in Figure 3A, paragraphs 9, 35, and 38.

paragraphs 6-7. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
______________________________________________________/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        5 March 2021